Citation Nr: 0534016	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to May 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.  The 
Board first considered this appeal in November 2004, and 
remanded the claim for additional development of the medical 
record.  The requested development was properly performed, 
but the RO continued the denial of the benefit sought.  As 
such, this matter is properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current hearing loss did not begin during 
active service, within one year of discharge from service, or 
as a consequence of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor is it presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2001, April 2004, and December 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
June 2001, prior to the April 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for a physical examination and affording him 
the opportunity to give testimony before the Board in July 
2004.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in December 2001 that he had no additional 
evidence to substantiate his claim.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran asserts that he developed bilateral hearing loss 
as a result of in-service exposure to weapons and explosions, 
testifying before the Board that he lost his hearing for two 
weeks following one specific explosion.  The veteran 
testified that he was not allowed to be treated for anything 
during service, that he was not given any ear protection, and 
that he did not recall having audiometric testing upon 
discharge from service in 1964.  He also stated that he had 
worked as a fireman for twenty-seven years following his 
discharge from service and had worn hearing aids in his 
twenties.

Service records show that the veteran was in light weapons 
infantry.  His service medical records do not show any 
complaint of or treatment for hearing loss.  Upon discharge 
examination in May 1964, the veteran did not indicate any 
history of ear or hearing problems and his hearing was found 
to be normal.

Post-service treatment records do not show any treatment for 
hearing loss until the 1990's.  Private records identified by 
the veteran as having been for treatment shortly after 
service were not available as the veteran had not been 
treated by that physician for over ten years.  Current 
treatment records simply show complaints of hearing loss and 
do not include any opinion with respect to etiology.

The veteran underwent VA examination in January 2005 and was 
determined to have mild to severe bilateral sensorineural 
hearing loss.  The examiner reviewed the veteran's claims 
folder, including service medical records, in conjunction 
with performing a complete examination.  The examiner noted 
the veteran's history of having no hearing loss upon 
examination in May 1964, and opined that the current hearing 
loss was most likely not due to noise exposure during 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Hearing loss may be considered to be an organic disease of 
the nervous system and, as such, service connection may be 
granted on a presumptive basis under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  See 38 C.F.R. § 3.307.  Separation 
from service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in May 1964, the evidence must show 
that his chronic disease manifest to a degree of ten percent 
by May 1965, in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Given the evidence as outlined above, the Board finds that 
bilateral hearing loss was not incurred during service or 
shown within one year of discharge from service as there is 
no medical evidence supporting the veteran's contention that 
his hearing was impaired during that timeframe.  
Specifically, the veteran's hearing was found to be normal 
upon discharge examination and post-service treatment records 
do not include any reference to hearing loss until 
approximately thirty years after discharge from service.  The 
Board also finds that the veteran's hearing loss did not 
begin as a result of service as the medical opinion of record 
clearly shows that the current disability is not likely a 
result of service noise exposure.

The Board fully acknowledges that the veteran does not recall 
having a hearing test upon discharge from service and that he 
relates wearing hearing aids shortly after service.  
Nonetheless, the record shows that he was found to have 
normal hearing in 1964 and absent medical evidence of a 
diagnosed disability during 1964 or 1965, the Board cannot 
accept the testimony as evidence of a disability in light of 
the evidence to the contrary.  Because there is no evidence 
of the veteran having any type of medical training, the Board 
finds that his statements, standing on their own, are 
insufficient to establish a relationship between a current 
disability and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Therefore, service connection for 
bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


